ORDER
The records in the office of the Clerk of The Supreme Court show that, on July 22, 1958, Lawrence Ringling Burnett was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The Supreme Court of South Carolina, dated January 12, 1982, Lawrence Ringling Burnett submitted his resignation from the South Carolina Bar. Lawrence Ringling Burnett’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Lawrence Ringling Burnett be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
“2441 New Found Harbor Drive Merritt Island, Florida 32952 January 12, 1982
The Supreme Court of South Carolina Columbia, South Carolina
To the Honorable Justices of the Supreme Court:
As I am no longer practicing law, I hereby submit my voluntary resignation from the State Bar of South Carolina as a member in good standing.
Sincerely Yours,
¡s/ Lawrence R. Burnett Lawrence R. Burnett”